Exhibit 10.10

 

HERTZ GLOBAL HOLDINGS, INC.

 

SENIOR EXECUTIVE BONUS PLAN

 

(Effective as of May 18, 2016)

 

Section 1.                                           Purpose.  The purposes of
the Hertz Global Holdings, Inc. Senior Executive Bonus Plan (the “Plan”) are
(i) to compensate certain members of senior management of the Company on an
individual basis for significant contributions to the Company and its
subsidiaries and (ii) to stimulate the efforts of such members by giving them a
direct financial interest in the performance of the Company.

 

Section 2.                                           Definitions.  The following
terms utilized in this Plan shall have the following meanings:

 

“Board” shall mean the board of directors of the Company.

 

“Cause” shall mean with respect to any Participant (as determined by the
Committee): (i) willful and continued failure to perform substantially the
Participant’s material duties with the Company (other than any such failure
resulting from the Participant’s incapacity as a result of physical or mental
illness) after a written demand for substantial performance specifying the
manner in which the Participant has not performed such duties is delivered to
the Participant by the person or entity that supervises or manages the
Participant, (ii) engaging in willful and serious misconduct that is injurious
to the Company or any of its subsidiaries, (iii) one or more acts of fraud or
personal dishonesty resulting in or intended to result in personal enrichment at
the expense of the Company or any of its subsidiaries, (iv) substantial abusive
use of alcohol, drugs or similar substances that, in the sole judgment of the
Company, impairs the Participant’s job performance, (v) material violation of
any Company policy that results in harm to the Company or any of its
subsidiaries or (vi) indictment for or conviction of (or plea of guilty or nolo
contendere) to a felony or of any crime (whether or not a felony) involving
moral turpitude.  A “termination for Cause” shall include a determination by the
Committee following a Participant’s termination of employment for any other
reason that, prior to such termination of employment, circumstances constituting
Cause existed with respect to such Participant.

 

“Code” shall mean the Internal Revenue Code of 1986 and the regulations and
guidance promulgated thereunder, all as amended from time to time.

 

“Committee” shall mean the committee of the Board designed by the Board to
administer the Plan, provided that such committee shall consist solely of two or
more “outside directors” within the meaning of Code Section 162(m).

 

“Company” shall mean Hertz Rental Car Holding Company, Inc. (which shall be
known as Hertz Global Holdings, Inc. on and after the Distribution), a Delaware
corporation, and any successor thereto.

 

“Distribution” shall have the meaning prescribed under Section 10.

 

--------------------------------------------------------------------------------


 

“EBITDA” shall mean, for a Performance Period, consolidated net income before
net interest expense, consolidated  income taxes and consolidated depreciation
and amortization; provided, however, that EBITDA shall exclude any or all
“extraordinary items” as determined under U.S. generally acceptable accounting
principles including, without limitation, the charges or costs associated with
restructurings of the Company, discontinued operations, other unusual or
non-recurring items, and the cumulative effects of accounting changes, and as
identified in the Company’s financial statements, notes to the Company’s
financial statements or management’s discussion and analysis of financial
condition and results of operations contained in the Company’s most recent
report filed with the U.S. Securities and Exchange Commission pursuant to the
Exchange Act.

 

“Eligible Executive” means the Company’s Executive Officers, and each officer of
the Company or its subsidiaries who are (or who, in the determination of the
Committee, may reasonably be expected to be) “covered employees” within the
meaning of Code Section 162(m) for such Performance Period.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder.

 

“Executive Officer” means each person who is an officer of the Company or any
subsidiary and who is subject to the reporting requirements under
Section 16(a) of the Exchange Act.

 

“Former Parent” shall mean Hertz Global Holdings, Inc. (which shall be known as
Herc Holdings Inc. on and after the Distribution), a Delaware corporation, and
any successor thereto

 

“Participant” shall mean, for a Performance Period, all Eligible Executives
unless the Committee, in its sole and absolute discretion, designates that an
Eligible Executive shall not be eligible for participation in the Plan for a
Performance Period.

 

“Performance Period” shall mean the fiscal year of the Company, except that the
initial Performance Period shall be from the date of the Distribution, or such
other date set by the Committee, to the last day of the calendar year containing
the date of the Distribution; provided, however, that the Committee may
designate that the Performance Period for an Incentive Award be more than one
fiscal year (with any such designation by the Committee to be made within the
time period permitted under Code Section 162(m)).

 

“Wrongful Conduct” shall mean any action whereby a Participant:

 

(a) directly or indirectly, owns any interest in, operates, joins, controls or
participates as a partner, director, principal, officer, or agent of, enters
into the employment of, acts as a consultant to, or performs any services for
any entity which has operations that compete with any business of the Company
and its subsidiaries in which the Participant was employed (in any capacity) in
any jurisdiction in which such business is engaged, or in which any of the
Company and its subsidiaries have documented plans to become engaged of which
the Participant has knowledge at the time of the Participant’s termination of
employment (the “Business”), except where (x) the

 

2

--------------------------------------------------------------------------------


 

Participant’s interest or association with such entity is unrelated to the
Business, (y) such entity’s gross revenue from the Business is less than 10% of
such entity’s total gross revenue, and ( z ) the Participant’s interest is
directly or indirectly less than two percent (2%) of the Business;

 

(b) directly or indirectly, solicits for employment, employs or otherwise
interferes with the relationship of the Company or any of its affiliates with
any natural person throughout the world who is or was employed by or otherwise
engaged to perform services for the Company or any of its affiliates at any time
during the Participant’s employment with the Company or any subsidiary (in the
case of any such activity during such time) or during the twelve-month period
preceding such solicitation, employment or interference (in the case of any such
activity after the termination of the Participant’s employment); or

 

(c) directly or indirectly, discloses or misuses any confidential information of
the Company or any of its affiliates.

 

Section 3.                                           Term.  Subject to
Section 10, the Plan shall be applicable for the initial Performance Period and
all future fiscal years of the Company unless amended or terminated by the
Company pursuant to Section 7.

 

Section 4.                                           Incentive Award.

 

4.1                               For each Performance Period of the Company,
each Participant may be entitled to receive an award payable in cash (“Incentive
Award”) in an amount determined by the Committee as provided in this Plan.  With
respect to each Performance Period, the Chief Executive Officer of the Company
shall be entitled to be paid an Incentive Award equal to 1% of the Company’s
EBITDA for such Performance Period of the Company.  With respect to each
Performance Period of the Company, each other Participant shall be entitled to
be paid an Incentive Award equal to 0.5% of EBITDA for such Performance Period. 
Except as otherwise provided in the Plan, a Participant must be employed with
the Company on the last day of the Performance Period in order to receive an
Incentive Award with respect to such Performance Period.

 

Notwithstanding anything contained in this Plan to the contrary, the Committee
in its sole discretion may reduce any Incentive Award to any Participant to any
amount, including zero, prior to the written certification of the Committee of
the amount of such Incentive Award.

 

As a condition to the right of a Participant to receive an Incentive Award, the
Committee shall first certify in writing the Company’s EBITDA and that the
Incentive Award has been determined in accordance with the provisions of this
Plan.

 

Incentive Awards for any Performance Period shall be determined as soon as
practicable after such Performance Period and shall be paid no later than the
15th day of the third month following such Performance Period.

 

4.2                               Unless otherwise determined by the Committee
(whether before or after the commencement of an applicable Performance Period),
if a Participant’s employment is

 

3

--------------------------------------------------------------------------------


 

terminated for any reason prior to the end of a Performance Period, the
Participant shall cease being eligible for an Incentive Award in respect to such
Performance Period; provided, further, that the Committee shall have no
discretion to take such preceding action if the exercise of such action or the
ability to exercise such action would cause such Award to fail to qualify as
“performance-based” compensation under Code Section 162(m).

 

4.3                               Incentive Awards shall be payable in cash.

 

4.4                               The Company shall have the right and power to
deduct from all amounts paid to a Participant (whether under this Plan or
otherwise) or to require a Participant to remit to the Company promptly upon
notification of the amount due, an amount to satisfy the minimum federal, state
or local or foreign taxes or other obligations required by law to be withheld
with respect thereto with respect to any Incentive Award under this Plan.

 

4.5                               Participation in this Plan does not exclude
Participants from participation in any other benefit or compensation plans or
arrangements of the Company, including other bonus or incentive plans.  Nothing
in the Plan shall be construed to limit the right of the Company to establish
other plans or to pay compensation to its employees, in cash or property, in a
manner which is not expressly authorized under the Plan.

 

4.6                               Unless otherwise determined by the Committee,
notwithstanding anything contained in this Plan to the contrary, if, during the
period commencing with a Participant’s employment with the Company or any
subsidiary, and continuing until the first anniversary of the Participant’s
employment termination, the Participant engages in Wrongful Conduct, then any
Incentive Award granted to the Participant hereunder, to the extent they remain
unpaid, shall automatically terminate and be canceled effective as of the date
on which the Participant first engaged in such Wrongful Conduct and, in such
case or in the case of the Participant’s termination for Cause, the Participant
shall pay to the Company in cash the amounts paid under any Incentive Award
hereunder within the twelve-month period ending on the date of the Participant’s
violation (or such other period as determined by the Committee).

 

4.7                               Without limiting the generality of
Section 4.8, in the event the Company restates any of its financial statements,
the Committee may require the Participant pay to the Company in cash all or a
portion of the amounts received under any Incentive Award hereunder during the
three-year period prior to the date that the Company is required to prepare a
financial restatement, to the extent that such amount would not have been paid
had the applicable financial results been reported accurately.  Notwithstanding
the foregoing, in the event that the Committee determines that the rules and
regulations implementing Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act require a longer or different clawback time period than
the three-year period contemplated by the prior sentence, such three-year period
shall be deemed extended (but not reduced) to the extent necessary to be
consistent with such rules and regulations.

 

4.8                               Without limiting the preceding, any Incentive
Award hereunder shall be subject to any claw back policy or compensation
recovery policy or such other similar policy of the Company in effect from time
to time.  The Participant’s obligations under Sections 4.6 and

 

4

--------------------------------------------------------------------------------


 

4.7 shall be cumulative of any similar obligations the Participant has under
this Plan, any Company policy, standard or code, or any other agreement with the
Company or any subsidiary.

 

Section 5.                                           Administration and
Interpretation.  The Committee shall have authority to prescribe, amend and
rescind rules and regulations relating to the Plan, to provide for conditions
deemed necessary or advisable to protect the interests of the Company, to
interpret the Plan and to make all other determinations necessary or advisable
for the administration and interpretation of the Plan and to carry out its
provisions and purposes.  Any determination, interpretation or other action made
or taken (including any failure to make any determination or interpretation, or
take any other action) by the Committee pursuant to the provisions of the Plan,
shall, to the greatest extent permitted by law, be within its sole and absolute
discretion and shall be final, binding and conclusive for all purposes and upon
all persons and shall be given deference in any proceeding with respect
thereto.  The Committee may appoint accountants, actuaries, counsel, advisors
and other persons that it deems necessary or desirable in connection with the
administration of the Plan.  The Committee’s determinations under the Plan need
not be uniform and may be made by the Committee selectively among persons who
receive, or are eligible to receive, Incentive Awards under the Plan, whether or
not such persons are similarly situated.  To the maximum extent permitted by
law, no member of the Committee shall be liable for any action taken or decision
made in good faith relating to the Plan or any Incentive Award hereunder.

 

To the maximum extent provided by law and by the Company’s Certificate of
Incorporation and/or By-Laws, each person who is or shall have been a member of
the Committee or of the Board shall be indemnified and held harmless by the
Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be
made a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf.  The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or By-laws, by contract, as a matter of
law, or otherwise.

 

Section 6.                                           Administrative Expenses. 
Any expense incurred in the administration of the Plan shall be borne by the
Company out of its general funds.

 

Section 7.                                           Amendment or Termination. 
The Committee of the Company may from time to time amend the Plan in any respect
or terminate the Plan in whole or in part, provided that such action will not
cause an Incentive Award to become subject to the deduction limitations
contained in Code Section 162(m).

 

Section 8.                                           No Assignment.  The rights
hereunder, including without limitation rights to receive an Incentive Award,
shall not be pledged, assigned, transferred, encumbered or

 

5

--------------------------------------------------------------------------------


 

hypothecated by an employee of the Company, and during the lifetime of any
Participant any payment of an Incentive Award shall be payable only to such
Participant.

 

Section 9.                                           The Company.  For purposes
of this Plan, the “Company” shall include the successors and assigns of the
Company, and this Plan shall be binding on any corporation or other person with
which the Company is merged or consolidated.

 

Section 10.                                    Effective Date; Stockholder
Approval.  The Company will enter into a Separation and Distribution Agreement
with Former Parent (the “Separation Agreement”), which provides for a
“Distribution” (as defined in the Separation Agreement), by which Former Parent
will separate into two separate, publicly traded companies, the Company and
Former Parent. Until the Distribution, the Company is a wholly owned subsidiary
of Former Parent.  The Plan was approved by Former Parent, as the sole
shareholder of the Company, and by the Board, on May 18, 2016.  The Plan shall
be effective as of such approval date.  After the Distribution, the Plan (or the
material performance goals therein) shall be submitted to the stockholders of
the Company for approval at a Company stockholder meeting, which meeting shall
meet the timing requirements of Code Section 162(m) in order to ensure that
Incentive Awards qualify as “performance-based” compensation under Code
Section 162(m).  The ongoing effectiveness of the Plan after such meeting is
subject to stockholder approval.

 

Section 11.                                    No Right to Employment.  The
designation of an officer as a Participant or grant of an Incentive Award shall
not be construed as giving a Participant the right to be retained in the employ
of the Company or any affiliate or subsidiary.  Nothing in the Plan or any
Incentive Award Agreement shall interfere with or limit in any way the right of
the Company or any affiliate or subsidiary to terminate any Participant’s
employment at any time (regardless of whether such termination results in
(1) the failure of any Incentive Award to vest; (2) the forfeiture of any
Incentive Award; and/or (3) any other adverse effect on the individual’s
interests under the Plan).

 

Section 12.                                    No Impact on Benefits.  Except as
may otherwise be specifically stated under any employee benefit plan, policy or
program, no amount payable in respect of any Incentive Award shall be treated as
compensation for purposes of calculating a Participant’s right under any such
plan, policy or program.  No amount payable in respect of any Incentive Award
shall be deemed part of a Participant’s regular, recurring compensation for
purposes of any termination, indemnity or severance pay laws.

 

Section 13.                                    Right to Offset.  Notwithstanding
any provisions of the Plan to the contrary, and to the extent permitted by
applicable law (including Code Section 409A), the Company may offset any amounts
to be paid to a Participant (or, in the event of the Participant’s death, to his
beneficiary or estate) under the Plan against any amounts that such Participant
may owe to the Company or any affiliate or subsidiary (including, without
limitation, amounts owed pursuant to Sections 4.6 and 4.7).

 

Section 14.                                    Furnishing Information.  A
Participant will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits

 

6

--------------------------------------------------------------------------------


 

hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

Section 15.                                    Governing Law.  The validity,
construction and effect of the Plan and any rules and regulations relating to
the Plan shall be determined in accordance with the laws of the State of
Delaware and applicable federal law, without reference to principles of conflict
of laws which would require application of the law of another jurisdiction.

 

Section 16.                                    Severability.  In the event that
any one or more of the provisions of this Plan shall be or become invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

Section 17.                                    Headings; Gender; Number.  The
headings and captions herein are provided for reference and convenience only,
shall not be considered part of this Plan, and shall not be employed in the
construction of this Plan.  Except when otherwise indicated by the context,
words in the masculine gender used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.

 

Section 18.                                    No Trust.  Neither the Plan nor
any Incentive Award shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
Participant.  To the extent any Participant acquires a right to receive payments
from the Company in respect to any Incentive Award, such right shall be no
greater than the right of any unsecured general creditor of the Company.

 

Section 19.                                    Code Section 162(m) and Code
Section 409A.  It is the intention that Incentive Awards qualify as
“performance-based” compensation under Code Section 162(m), and all payments
made under the Plan be excluded from the deduction limitations contained in Code
Section 162(m).  The Plan shall be construed at all times in favor of its
meeting the “performance-based” compensation exception contained in Code
Section 162(m).  Accordingly, the Committee shall have no discretion under this
Plan (including, without limitation, with respect to adjustments to EBITDA) if
the exercise of such discretion or the ability to exercise such discretion would
cause such Incentive Award to fail to qualify as “performance-based”
compensation under Code Section 162(m).  Therefore, if any Plan provision is
found not to be in compliance with the “performance-based” compensation
exception contained in Code Section 162(m), that provision shall be deemed
amended so that the Plan does so comply to the extent permitted by law and
deemed advisable by the Committee.

 

To the extent any provision of the Plan or action by the Committee would subject
any Participant to liability for interest or additional taxes under Code
Section 409A, it will be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.  It is intended that the Plan will be
exempt from Code Section 409A, and the Plan shall be interpreted and construed
on a basis consistent with such intent.  The Plan may be amended in any respect
deemed necessary (including retroactively) by the Committee in order to preserve
exemption from Code Section 409A.  The preceding shall not be construed as a
guarantee of any particular tax effect for Plan payments.  A Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on such person in connection with any distributions to such
person under the Plan (including any taxes and penalties under Code

 

7

--------------------------------------------------------------------------------


 

Section 409A), and the Company (or any affiliate or subsidiary) shall have no
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.

 

8

--------------------------------------------------------------------------------